Citation Nr: 1212188	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from June 2, 1970 to September 4, 1970.  This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision in which the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for migraine headaches, among other disorders.  In March 2011, the Board denied the claim.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued an Order which incorporated a Joint Motion for Partial Remand submitted by the parties.  The Order vacated that portion of the Board's decision which denied the claim for service connection for migraine headaches.  The claim now returns to the Board.  


FINDINGS OF FACT

1.  Lengthy clinical records disclose no notation that the Veteran reported to any provider who treated him from 1975 to 2000 that he was experiencing or that he had a history of headache symptoms.  

2.  The Veteran was not treated for a headache disorder after his service discharge in 1970 until more than 30 years elapsed.  

2.  The Veteran's contention beginning in 2007 that he had headaches chronically and continuously following his service discharge in 1970 is not credible.  


CONCLUSION OF LAW

A disorder manifested by migraine headaches was not incurred in or aggravated by active military service, nor may service connection for headaches be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a disorder manifested by migraine headaches.  Before addressing this claim on the merits, the Board will address its duties to the claimant.  

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed the notice elements and was sent prior to the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran. 


Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records have been sought.  VA clinical records have been associated with the claims files.  Social Security Administration records and private records have been associated with the claims files.  

The Veteran was not afforded VA examination to determine whether headaches were related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  

If the Veteran were afforded VA examination in this case, the examiner would be required to evaluate the credibility of the Veteran's contentions that he has experienced migraine headaches since service, since there is no other evidence of any type that appears to link a current headache disorder to the Veteran's service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating that "competent lay evidence can be sufficient in and of itself" to obtain disability benefits); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Credibility determination is the responsibility of an adjudicator.  

Even if an examiner determined that the Veteran's statements that he has experienced migraine headaches or a headache disorder since service were credible, the Board could reject that opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, it would be fruitless to afford the Veteran VA examination in this case.  

The Board acknowledges that the Veteran's service treatment records (STRs), as well as clinical records (from Camp Pendleton) from service, are not of record.  The RO has requested the Veteran's STRs and service clinical records (from Camp Pendleton, dated in August 1970) and was notified on multiple occasions that such records are not available.  Personnel records, however, were obtained.

In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The decision below reflects such discussion.  While the legal standard for proving a claim for service connection is not lowered in such circumstance, the Board has an obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  No presumption, either in favor of the claimant or against VA, arises from the fact that the records cannot be located.  See Cromer v. Nicholson, 19 Vet. App. 215, (2005).  

The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding these matters for yet more development.  

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  A presumption may be applicable for headaches, if due to an organic disease of the nervous system.   

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; 
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.  After the Board determines whether evidence is competent, it must evaluate the credibility of the evidence.  Factors used to evaluate credibility include the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment.  

Facts and analysis

As noted above, the Veteran's service treatment records have not been located.  The first evidence of record is the Veteran's November 1970 claim for service connection for dizzy spells and for pneumonia.  However, the Veteran failed to report for a scheduled VA examination, and no medical evidence was obtained.  Although no clinical records were obtained, this evidence is slightly unfavorable to the Veteran, because it reflects that he did not seek service connection for a headache disorder.  If the Veteran experienced migraine headaches during service and chronically thereafter, it would have been adverse to his interests to fail to seek service connection for headaches.  

Private treatment records show that the Veteran was seen for injuries sustained at work in 1977.  In 1978, the Veteran was involved in a motor vehicle accident.  He was treated for back, neck, and hip pain in February 1978, March 1978, and April 1978.  The summaries of this treatment include no notation that the Veteran reported headaches of any type, and there is no notation that a diagnosis of migraine headaches, or any headache disorder, was assigned.  In 1980, the Veteran was treated for alcohol abuse and for chest pain.  There is no notation that a diagnosis of migraine headaches, or any headache disorder, was assigned.  This evidence conflicts with the Veteran's current contention that he has experienced headaches chronically and continuously since service, when treatment records over several years disclose no notation of a report of headaches.  Moreover, this evidence establishes that no headache disorder was manifested to the required degree within a presumptive period, if applicable, since no headache disorder was reported or diagnosed during the 10 years proximate to the Veteran's service discharge.

Treatment records dated in 1982 reflect that the Veteran was treated for chronic low back pain.  At that time, he reported he fell off a garage roof in 1976 and also had a car accident in 1977.  Treatment records dated in August 1988 disclose that the Veteran sought further treatment for back pain.  There is no notation that the Veteran reported headaches or a history of headaches, and the clinical records include no notation that a diagnosis of migraine headaches, or any headache disorder, was assigned.  This evidence is unfavorable to the Veteran's claim, since it is in apparent conflict with his current contentions that he has experienced headaches chronically and continuously since service.  

In December 1990, the Veteran submitted a claim for service connection for lung damage in service.  The claim includes no reference to headaches.  VA treatment records show the Veteran was seen for mental health problems in 1991, and he reported on several occasions an incident in service where he was beaten by a drill instructor.  He also reported he was discharged from the Marine Corps after he was treated for pneumonia.  He reported that he was hit in the head with a rifle butt.  However, treatment records reflect no complaints of chronic headaches.  

On VA examination in November 1991, the Veteran complained of lung problems and lower back pains.  On the orthopedic examination, he reported having multiple serious injuries to his lower back, including an industrial accident in 1976 and an automobile accident in 1978.  On psychological examination, the Veteran reported he lived an angry and spiteful life since he was wrongfully discharged from service, after being in for less than 4 months.  This evidence is unfavorable to the Veteran, because there is an apparent conflict between the fact that there is no notation of a report of headaches in the contemporaneous records as compared to the Veteran's current contention that he experienced migraine headaches during service and chronically thereafter.  

Private treatment records dated in October 1994 and September 1996, and VA treatment records dated in February 2004 include no notation that the Veteran reported headaches or a history of headaches, and the clinical records include no notation that a diagnosis of migraine headaches, or any headache disorder, was assigned.  This evidence is unfavorable to the Veteran's claim, since the Veteran would be expected to seek treatment for headaches if he were experiencing chronic headaches or migraine headaches.  

As noted above, the Board must determine, as a factual issue, whether lay evidence is competent and sufficient in a particular case to establish medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds, in this case, that the Veteran is competent to report that he has headaches, since a lay individual is competent to describe symptoms the individual is experiencing.  The Veteran's lay contention that he has headaches is adequate to establish the diagnosis, that is, to support a finding that the Veteran has headaches.  

The Veteran is competent to report that he currently has headaches, and he is competent to assert that he has experienced headaches since service.  Having determined that the Veteran's statements are competent, the Board must analyze the credibility of his assertions, and analyze the probative value of the evidence presented by the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board must account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  In this case, the Veteran's reports and statements about the chronicity and continuity of headaches are the only favorable evidence.  

The Board acknowledges that lay testimony may not be deemed less than credible solely because of lack of contemporaneous medical evidence.  In this case, the Veteran's service treatment records cannot be located, so the lack of contemporaneous evidence of headaches in service does not render the Veteran's current contentions less than credible.  

The factors which may be used in evaluating credibility include, as noted above, review of statements provided during medical treatment.  Statements during medical treatment are usually given greater probative weight than statements made for purposes of a claim, particularly if the statements are close in time to the alleged onset of a disorder.  Evaluation using this factor is unfavorable to the Veteran's claim in this case.  The Veteran's claims file includes voluminous clinical records covering many years following his service discharge, beginning in 1975.  The statements made for purposes of medical care, as reflected in these records, disclose no notation that the Veteran reported headaches or a history of headaches when he was treated for a variety of medical conditions.

The fact that voluminous records dating from 1975 to 2005 include no notation by any provider that the Veteran reported headaches undermines the credibility of the Veteran's current statements that he experienced headaches chronically and continuously since his service discharge.  The lack of notation by any provider who treated the Veteran over the course of 40 years that the Veteran reported headaches is significant.  

The Board has considered the factor of lapse of time in analyzing the Veteran's credibility in this case.  The Veteran did not report that he had headaches until more than 30 years elapsed after his service discharge.  This is a significant period during which the Veteran's memory for recollecting his symptoms after service may have weakened.  

The Board has considered whether the Veteran made prior statements conflicting with his current statements for purposes of this claim.  The clinical records include several notations that the Veteran denied that he had headaches.  The Board considers these statements significant conflicting evidence.  After evaluating the Veteran's contentions using each of the factors listed above, the Board finds that all factors result in a finding that the Veteran's current statements regarding onset of headache symptoms are not credible.  The Veteran's failure to report headaches while seeking treatment for other disorders in the decades following his service discharge is particularly damaging to the Veteran's credibility.  Moreover, the Board notes that the Veteran's application for SSA benefits includes no indication from the Veteran that he had a chronic headache disorder.  Since the Veteran could be expected to list any medical condition which was contributing to his inability to work, it would be adverse to the Veteran's interests to fail to report that he had  headaches if he was experiencing chronic headaches.  

Accordingly, the Board finds the Veteran's statements asserting that he has had headaches chronically since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board is unable to find any probative evidence that the Veteran had a chronic headache disorder following his service discharge.  The Veteran's statements are the only evidence of such a link, and his statements are not probative.  The duty to assist does not require that VA examination be conducted, since there is no credible evidence that there may be a nexus between the Veteran's service and current complaints of headaches.  The preponderance of the evidence is against the claim for service connection.  There is no doubt to be resolved.  The appeal is denied.


ORDER

The claim for service connection for migraine headaches is denied.


____________________________________________
BARBARA C. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


